The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 12/15/2021.
4.	Claims 1, 7, 9, 11-12, 18, 20, and 22-24 are currently pending.
5.	Claims 23-24 have been withdrawn.
6.	Claims 1 and 12 have been amended.
7.	Claims 2-6, 8, 10, 13-17, 19, and 21 have been cancelled.

Claim Rejections - 35 USC § 103
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 7, 9, 11-12, 18, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nezu et al (US 7,678,225) in view of Hao et al (US 2002/0059981), Kellogg et al (US 9,852,889), and Masuda (US 2008/0066868).
Regarding claim 1:
	Nezu teaches a substrate treating apparatus (plasma etching apparatus, 1) [fig 1 & col 3, lines 51-63] comprising: a chamber (process chamber, 2) having a treatment space (interior of 2) in the interior thereof [fig 1 & col 3, lines 51-63]; a support unit (structures depicted in fig 5) that supports a substrate (W) in the treatment space (interior of 2) [fig 1, 5 & col 3, lines 1-4]; a gas supply unit (process gas supply section, GS) configured to supply a treatment gas (etching gas) into the treatment space (interior of 2) [fig 1, 6 & col 3, lines 64-67]; and a plasma source (electrodes fed by 9/14) configured to generate plasma from the treatment gas (exciting a process gas to turn into plasma) [fig 1 & col 4, lines 29-41], wherein the support unit comprises: an electrostatic chuck (11/15), on which the substrate (W) is positioned, wherein a central portion of the electrostatic chuck (15) is higher than a peripheral portion of the 
Nezu does not specifically disclose a lowest end of the first ring is above an upper end of the third ring.
Hao teaches a lowest end of the first ring (156) is above an upper end of the third ring (158) [fig 3 & 0030-0033].
Nezu and Hao are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the third ring of Nezu to be disposed below the lowest end of the first ring, as in Hao, because such a configuration allows the length of the third ring to span the entire length of the first ring, and the length (or amount of coverage) of the 
Nezu modified by Hao does not specifically disclose an insertion body disposed in the second ring and formed of a conductive material; an impedance control unit configured to adjust an impedance of the insertion body; and wherein the impedance control unit controls coupling between the electrostatic chuck and the first ring by adjusting an impedance of the insertion body, wherein the impedance control unit comprises an inductor and a variable capacitor, wherein the inductor and the variable capacitor are connected to each other in series or in parallel, and wherein the insertion body is formed of a metallic material.
	Kellogg teaches an insertion body (electrode, 202) disposed in the second ring (coupling ring, 112) and formed of a conductive material (made of a metal) [fig 2B, 4B, 6 & col 7-8, lines 59-6 and col 12-13, lines 66-5]; an impedance control unit (RF filter, 207) configured to adjust an impedance (to modify the impedance) of the insertion body (202) [fig 2B, 6 & col 7-8, lines 59-23]; and wherein the impedance control unit (RF filter, 207) controls coupling between the electrostatic chuck (114) and the first ring (110) by adjusting an impedance (to modify the impedance) of the insertion body (202) [fig 2B, 6 & col 7-8, lines 59-23], wherein the impedance control unit (RF filter, 207) comprises an inductor and a variable capacitor (includes one or more capacitors, or one or more inductors, or a combination of the capacitors and inductors) [fig 2B, 6 & col 7-8, lines 59-23], wherein the inductor and the variable capacitor are connected to each other in series or in parallel (the RF filter 207 includes a capacitor in parallel with an inductor. As yet another example, the RF filter 207 includes a capacitor in series with an inductor) 
Modified Nezu and Kellogg are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the second ring of modified Nezu with the insertion body and impedance control unit of Kellogg to control the directionality of the ion flux [Kellogg – abstract].
Nezu modified by Hao and Kellogg does not specifically disclose a fourth ring surrounding the first and third rings and being positioned on the second ring.
Masuda teaches a fourth ring (41) surrounding the first (5a) and third rings (5b) and being positioned on the second ring (40) [fig 2 & 0040].
Modified Nezu and Masuda are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Nezu to include the fourth ring of Masuda to insulate the other rings [Masuda - 0040].
Although taught by the cited prior art and addressed above, the claim limitations “wherein the impedance control unit controls coupling between the electrostatic chuck and the first ring by adjusting an impedance of the insertion body” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since 
Regarding claims 7 and 18:
	Nezu teaches the second ring (6) is disposed below the first ring (22) [fig 5]. 
Regarding claims 9 and 20:
	Nezu teaches an upper end of the first ring (upper end of 22) is higher than the upper end of the central area of the electrostatic chuck (15), and the lower end of the first ring (lower end of 22) is lower than the upper end of the central area (15) and above the peripheral area of the electrostatic chuck (portion of 11 radially outward of 15) [fig 5]. 
Regarding claims 11 and 22:
	Nezu teaches the third ring (adjustment member, 28) is made of a metallic material (formed of a conductive body such as aluminum) [fig 5-6 & col 5, lines 6-16].
Regarding claim 12:
	Nezu teaches a substrate support unit (structures depicted in fig 5) for supporting a substrate (W) in a plasma process chamber (2) [fig 1, 5 & col 3, lines 1-4], the substrate support unit comprising: an electrostatic chuck (11/15), on which the substrate (W) is positioned, wherein a central portion of the electrostatic chuck (15) is higher than a peripheral portion of the electrostatic chuck (portion of 11 radially outward of 15) [fig 5 & col 6, lines 36-42]; a first ring (focus ring, 22) surrounding a circumference of the substrate (W) positioned on the electrostatic chuck (portion of 11 radially outward of 15) [fig 5 & col 6, lines 36-42]; a second ring (6) surrounding a circumference of the electrostatic chuck (11/15) and formed of an insulation material (insulating frame), 
Nezu does not specifically disclose a lowest end of the first ring is above an upper end of the third ring.
Hao teaches a lowest end of the first ring (156) is above an upper end of the third ring (158) [fig 3 & 0030-0033].
Nezu and Hao are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the third ring of Nezu to be disposed below the lowest end of the first ring, as in Hao, because such a configuration allows the length of the third ring to span the entire length of the first ring, and the length (or amount of coverage) of the third ring is an important factor for effectively controlling the impedance between the esc and the plasma [Hao – 0033, 0037].
Nezu modified by Hao does not specifically disclose an insertion body disposed in the second ring and formed of a conductive material; an impedance control unit configured to adjust an impedance of the insertion body; and wherein the impedance 
	Kellogg teaches an insertion body (electrode, 202) disposed in the second ring (coupling ring, 112) and formed of a conductive material (made of a metal) [fig 2B, 4B, 6 & col 7-8, lines 59-6 and col 12-13, lines 66-5]; an impedance control unit (RF filter, 207) configured to adjust an impedance (to modify the impedance) of the insertion body (202) [fig 2B, 6 & col 7-8, lines 59-23]; and wherein the impedance control unit (RF filter, 207) controls coupling between the electrostatic chuck (114) and the first ring (110) by adjusting an impedance (to modify the impedance) of the insertion body (202) [fig 2B, 6 & col 7-8, lines 59-23], wherein the impedance control unit (RF filter, 207) comprises an inductor and a variable capacitor (includes one or more capacitors, or one or more inductors, or a combination of the capacitors and inductors) [fig 2B, 6 & col 7-8, lines 59-23], wherein the inductor and the variable capacitor are connected to each other in series or in parallel (the RF filter 207 includes a capacitor in parallel with an inductor. As yet another example, the RF filter 207 includes a capacitor in series with an inductor) [fig 2B, 6 & col 7-8, lines 59-23], and wherein the insertion body (electrode, 202) is formed of a metallic material (made of a metal) [fig 2B, 4B, 6 & col 7-8, lines 59-6 and col 12-13, lines 66-5].
Modified Nezu and Kellogg are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the 
Nezu modified by Hao and Kellogg does not specifically disclose a fourth ring surrounding the first and third rings and being positioned on the second ring.
Masuda teaches a fourth ring (41) surrounding the first (5a) and third rings (5b) and being positioned on the second ring (40) [fig 2 & 0040].
Modified Nezu and Masuda are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Nezu to include the fourth ring of Masuda to insulate the other rings [Masuda - 0040].
Although taught by the cited prior art and addressed above, the claim limitations “wherein the impedance control unit controls coupling between the electrostatic chuck and the first ring by adjusting an impedance of the insertion body” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.

Response to Arguments
11.	Applicant's arguments, see Remarks, filed 12/15/2021, with respect to the rejection of claim(s) 1, 3-5, 7, 9, 11-12, 14-16, 18, 20, and 22 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Masuda (US 2008/0066868) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718